Citation Nr: 1637357	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to March 22, 2010, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, Agent


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In an October 2010 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for his service-connected PTSD to 50 percent disabling, effective March 22, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue is still in appellate status.

After the AOJ issued the March 2015 supplemental statement of the case, the Veteran's representative submitted a letter from his social worker without a waiver of AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2015).  However, as his claim is being remanded, the AOJ will have an opportunity to review the new evidence.

Finally, the Board notes that evidence of record suggests that the Veteran is unemployable due to his service-connected bilateral hearing loss.  See, e.g., December 2013 VA Treatment Record; March 2015 Letter from Social Worker.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Although the AOJ denied entitlement to a TDIU in December 2012 and February 2015, and he did not file a notice of disagreement, in light of the Court's holding in Rice, the Board finds that the claim for a TDIU is part and parcel of his increased rating claim, and has added it to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make a reasonable efforts to help a claimant obtain evidence, including outstanding VA treatment records.  38 U.S.C.A. § 5103A (West 2014).  Additionally, VA adjudicators are deemed to be in constructive possession of VA treatment records when they are created.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

In a claim for an increased rating, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

There appear to be outstanding VA treatment records that are pertinent to the Veteran's claim.  Specifically, in the March 2015 letter from his VA social worker, she indicated that he received treatment, including individual and group counseling at the Brockton, Massachusetts Vet Center since October 2008.  However, none of these records are associated with the claims file.  Moreover, while VA treatment records from the Brockton, Massachusetts VA Medical Center are associated with the record,  it appears that the most recent treatment records associated with the claims file by the AOJ are dated through September 21, 2012.  Moreover, the Board notes that the VA treatment records that are currently associated with the claims file appear to be incomplete.  For example, there are no treatment records dated prior to June 16, 2009 (his claim for an increased rating was received on February 10, 2009).  Additionally, there are no treatment records dated between August 17, 2011, and August 22, 2012.

To ensure that there is a complete record to decide his claim, the Board finds that a remand is necessary to obtain all VA treatment records related to his PTSD dated from February 10, 2009, to the present.  See Bell v. Derwinski, supra.  

With regard to the claim for a TDIU, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying claim.  Rice, 22 Vet. App. at 453-54.  For example, according to the December 2013 VA treatment record and the March 2015 letter from his social worker, his PTSD prevents him from working.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one disability and it is rated as 60 percent disabling or more, or, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In this case, the Veteran's is service connected for PTSD, which is rated as 30 percent disabling prior to March 22, 2010, and 50 percent disabling thereafter; tinnitus, rated as 10 percent disabling, effective June 8, 2009; and bilateral hearing loss, rated as noncompensable.  Therefore, he has never met the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

However, while he does not currently meet the schedular criteria for a TDIU, there is evidence that calls into question his ability to secure or follow substantially gainful employment due to his service-connected PTSD, including the December 2013 VA treatment record and the March 2015 letter from his social worker.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds that the evidence of record provides plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  Accordingly, the Board finds that the claim should be submitted to the Director for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

While on remand, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records, including any treatment records from the Brockton, Massachusetts Vet Center dated since October 2008 and any VA treatment records from the Brockton, Massachusetts VA Medical Center dated since February 10, 2009.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated him for his PTSD.  After securing any necessary authorizations, obtain all identified treatment records.

3.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

